UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) : January 10, 2011 STEREOTAXIS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-50884 94-3120386 (Commission File Number) (IRS Employer Identification No.) 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (Address of Principal Executive Offices) (Zip Code) (314) 678-6100 (
